El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
María Anicasia Torres Collado y su hermana María Cle-mencia de iguales apellidos, presentaron una demanda de desahucio en la Corte de Distrito de Mayagüez contra Domi-tila Pérez Vilanova, en la que, después de alegar que eran las herederas únicas abintestato de Pedro Collado Ramírez, según declaratoria judicial, qué en tal concepto eran dueñas de una finca de cinco cuerdas inscrita a su nombre en- el registro de la propiedad, la que describieron, y que alegan estar poseída en precario por Domitila Pérez Vilanova, sin pagar canon o merced alguno y sin título para ello, conclu-yeron con la súplica de que se ordenara el lanzamiento de dicha demandada.
*574La contestación de ésta negó los hechos de la demanda, y como defensa especial expuso que tal finca la había com-prado a Pedro Collado Ramírez poco antes de su muerte, pagándole el precio de ella, parte de contado y satisfaciendo con el resto y por su orden, deudas del vendedor; que por desconocer quienes eran las herederas de Collado Ramírez no las ha demandado para que le otorgasen la escritura de venta; que desde 1904 viene pagando como dueña las con-tribuciones impuestas a la finca; que la ha cultivado y ha hecho reparaciones en una casa que en ella existe, y que como tal dueña ha vendido una cuerda de terreno a Pedro Olivo, por todo lo - que concluyó pidiendo que se la absolviera de la demanda de desahucio.
Celebrado el juicio la corte de distrito por su sentencia -de 24 de febrero, 1912, declaró sin lugar la demanda de desa-hucio sin especial condenación de costas, fundada, según la opinión escrita que emitió, en que el juicio de desahucio no es el adecuado para resolver contienda sobre la propiedad objeto de él.
Establecido por las demandantes recurso de apelación contra esa sentencia para ante esta Corte Suprema, se pre-sentó la transcripción de los autos y un alegato escrito en apoyo del recurso.
La principal cuestión a resolver en este caso es si por haber probado las demandantes que Pedro Collado Ramírez tenía inscrita a su nombre en el registro de la propiedad la finca objeto del desahucio, y además, que son sus únicas here-deras abintestato, tienen derecho a que se decrete el lanza-miento que interesan de la demandada, a pesar de que ésta ha alegado que posee tal finca por haberla comprado a Pedro Collado Ramírez, poco antes de morir éste, aunque sin llegar a obtener documento escrito de la venta, pero habiendo pre-sentado evidencia de testigos tendente a demostrar tal con-trato.
El juicio de desahucio es un procedimiento especial cuyo único fin es recuperar la posesión de algún inmueble, lan-*575zando de él a quien lo dentente sin título alguno para ello. Este juicio no sirve por tanto para resolver sobre el dere-cho de propiedad, y por eso cuando el demandado alega algún título para la posesión, si esa alegación no está desnuda de toda prueba no debe decretarse el desahucio y deberán las partes disentir en juicio ordinario cuál tiene el título legal a la finca, antes de que pueda prosperar tal clase de acción.
Esta doctrina ha sido reconocida en muchas sentencias, tanto del Tribunal Supremo de España como del de Puerto Eico, y entre ellas las siguientes:
16 de junio de 1883, 21 de abril de 1884, 20 de junio de 1885, 30 de junio de 1887, 5 de diciembre de 1896, 12 de enero de 1900, del Tribunal Supremo de España.
T del de Puerto Eico, las siguientes:
Landrón v. Saldaña, 8 D. P. R., 438; Del Valle v. Andreu, 11 D. P. R., 415; Mehrhof v. Rodríguez, 14 D. P. B., 67; Elzaburu v. Chaves, 15 D. P. R., 17; Pesquera v. Fernández, 16 D. P. R., 235.
En este caso la demandada, a la alegación de que poseía en precario, contestó expresando que era dueña por título de compra y que como tal vendió a Pedro Olivo una parte de la finca, hecho éste reconocido por las demandantes; y como presentó alguna evidencia para probar su adquisición, ■esto suscita la cuestión de si ella efectivamente es dueña o nó por título de compra, cuya controversia no puede resol-verse en un juicio de desahucio, por no ser el apropiado para resolver cuestiones sobre propiedad.
Los apelantes sostienen además, que la corte erró' al con-ceder permiso a la demandada para que jurara la contesta-ción que había presentado sin ese requisito, y que era nece-sario por estar jurada la demanda. La concesión de tal per-miso es discrecional en la corte y como no se nos ha demos-trado que abusara de ese poder discrecional, no podemos revi-sar la acción, asumida por la corte. (Palace Hardware Co. v. Smith, 134 Cal., 381; Nicoll v. Weldon, 130 Cal., 666; Melde v. Reynolds, 129 Cal., 308 y otros.)
*576También se sostiene que a pesar del juramento de la con-testación, ésta era defectuosa porque contenía una negación general y nó específica de las alegaciones de la demanda. Es cierto que la contestación jurada está redactada en esa forma, pero por este motivo no hicieron las demandantes objeción alguna en la corte inferior, para que ésta si lo creía justo pudiera permitir enmendar dicha contestación, por cuyo mo-tivo es tarde ahora para promover esa cuestión por primera vez en apelación.
Aun cuando las apelantes se quejan también de que la corte inferior permitió indebidamente que un testigo decla-rase sobre ciertos particulares, sin embargo, no es necesario que tratemos este punto, en vista de que como no hemos de determinar ahora si la demandada tiene o nó un título legal a la finca objeto del desahucio, no tomaremos en considera-ción tales contestaciones.
En atención a estas consideraciones la sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.